Order modified by inserting therein a provision striking out from the third numbered paragraph of the complaint the words “ and fraudulently,” and, as modified, affirmed, without costs of this appeal to either party. Memorandum: This being in essence an action for replevin, the fraudulent character of the taking or detention in conjunction with the facts otherwise pleaded is not in this case. All concur. (The order denies defendant’s motion to dismiss plaintiff’s complaint in an action to recover possession of certain bonds.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.